OPINION OF THE COURT
PER CURIAM.
We reverse the appellant’s conviction. The court should have given the appellant the opportunity to at least make an attempt to contact her attorney so that he could be present in court at the time of her trial. This is especially true since the trial court indicated that it knew who the attorney was and that he was reliable in regards to his court appearances. If the attorney was unable to represent the Appellant, then the court should have attempted to see if the Appellant qualified *4for the services of the Public Defender and then appointed the Public Defender to represent her.
We realize that the actions of certain defendants, and especially in this case, the action of the appellant, can certainly try the patience of judges to a great degree. However, the appellant does have the right to be represented by an attorney at trial, and the court must make every effort to see that this is accomplished whenever a defendant can be sentenced to a term of incarceration.
Reversed and remanded for a new trial with counsel to be present to represent the appellant at the time of the new trial.